Citation Nr: 1724879	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  09-43 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome, to include as secondary to a service-connected disability.

2. Entitlement to an increased rating for microcytic anemia, evaluated as non-compensable prior to January 14, 2009, and evaluated as 10 percent disabling since January 14, 2009.

3. Entitlement to an increased rating for ventral hernia scar, evaluated as non-compensable prior to August 13, 2014, and evaluated as 10 percent disabling since August 13, 2014.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1991 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2009 and February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (Agency of Original Jurisdiction).  The RO in Waco, Texas has assumed jurisdiction as Agency of Original Jurisdiction (AOJ)).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Chronic Fatigue Syndrome

In the August 2013 Board Remand directives, the Board instructed the RO to schedule the Veteran for a VA examination to determine the etiology of her chronic fatigue symptoms.  Specifically, the Board requested an opinion on whether the Veteran's symptoms constituted a diagnosed disability or a symptom of another illness.  Upon remand, the Veteran was not afforded a VA examination in relation to her chronic fatigue.  As such, additional remand is required for an adequate examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the United States Court of Appeals for Veterans Claims (Court) or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders.").
Microcytic Anemia

In the August 2013 Board Remand directives, the Board requested that the Veteran be afforded a VA examination to ascertain the current severity of her symptoms.  Specifically, the examiner was to give a detailed report of the Veteran's anemia symptomatology along with current hemoglobin levels.  Upon remand, the Veteran was afforded an examination, which focused on both her anemia and gastritis.  A review of the report reflects various symptoms related to the Veteran's gastritis, such as abdominal pain, weight loss, nausea, and vomiting.  However, there is no specific list pertaining to the symptoms of the Veteran's anemia.  In addition, it appears that the Veteran failed to appear for her diagnostic test to determine her hemoglobin levels.  Both the Veteran's hemoglobin levels and her current anemia symptomatology are necessary to fairly rate her disability.  As such, additional remand is necessary in order to afford the Veteran an additional examination.  

All Issues

The Boards August 2013 remand directives also included readjudicating the claims in a Supplemental Statement of the Case (SSOC).  This action was not accomplished for any of the claims on appeal.  Notably, a March 2015 rating decision increased the Veteran's disability evaluation for her ventral hernia scar.  However, the rating decision does not replace the requirement for an SSOC to be issued to the Veteran.  To date, the Veteran has not been provided an SSOC in accordance with the Board's August 2013 remand directives.  Accordingly, the Veteran's claims must be remanded for compliance with the Board's August 2013 remand directives.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding treatment records relevant to the claims.

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of her chronic fatigue syndrome.  The claims folder and a copy of this remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

The examiner should first opine as to whether the claimed fatigue symptoms constitute a diagnosed disability such as chronic fatigue syndrome, or are simply a symptoms of anemia, or are a symptoms of some other, as yet undiagnosed, illness.

Then, if it constitutes a separate disability, the examiner should opine as to whether the diagnosed disability is at least as likely as not (50 percent probability or more) related to the Veteran's military service, or related on a secondary basis to a service-connected disability.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability is proximately caused or aggravated by a service-connected disability, specifically including anemia.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of the Veteran's service-connected microcytic anemia.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough examination of the Veteran's anemia.  All pertinent symptomatology and findings must be reported in detail.  The VA examiner must provide a hemoglobin (gm/100ml) level.  The examiner should also determine whether the Veteran's service-connected anemia has caused any additional symptoms or complications, to include, but not limited to, dementia, peripheral neuropathy, weakness, easy fatigability, headaches, shortness of breath, dyspnea on mild exertion or at rest, cardiomegaly, tachycardia, syncope, congestive heart failure, or any psychiatric or somatic impairment.

A complete rationale for any opinion offered should be provided.

4.  Schedule the Veteran for an examination to determine whether her service-connected disabilities result in unemployability.  Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to secure or follow a substantially gainful occupation due solely to her service-connected disabilities, consistent with her education and occupational experience.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Any opinion must not consider the effects of age or any nonservice-connected disabilities.

The opinion must be based on a review of the claims file and a complete rationale must be provided for any opinions expressed.

Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. § § 3.158, 3.655 (2016).

5.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional Supplemental Statement of the Case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

